DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they recite an abstract idea without integration into a practical application or presence of inventive concept.  Independent Claims 1, 11, and 17 recite the following abstract ideas: “determining one or more weighting parameters for the transit information based on the one or more request parameters”; and “determining a route to traverse the first plurality of geographic locations based on an application of the one or more weighting parameters to the transit information”.  These abstract ideas fall under the category of “mental process”, at least; for example, a person can mentally determine one or more weighting parameters for the transit information based on the one or more request parameters and then mentally determine an optimal route to take based on the application of the weighting parameters, such as determining to take exclusively surface streets due to transporting a large awkward object on the roof of the vehicle. 
Recitations of potential integrations into practical application include: “via a processor”, “receiving a route optimization request…”; “retrieving route optimization information…”; and “transmitting, via a communication interface, a response message…”.  However, all of the above do not sufficiently integrate the abstract idea into a practical application because they are either insignificant extra-solution activity (“receiving a route optimization request…”, “retrieving route optimization information…”, “transmitting, via a communication interface, a response message…”), or recited at too high a level of generality (“via a processor”, “via a communication interface”). No inventive concept has been identified, therefore, Claims 1-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demiryurek et al. (US 8,660,789).

As to claims 1, 11, and 17, Demiryurek discloses a method/device/machine-readable media comprising: receiving a route optimization request message at a server within an on-demand computing services environment (col 3, line 38-41), the route optimization request message identifying a first plurality of geographic locations (col 2, line 32-45) and one or more request parameters associated with a routing request from a client entity (col 6, line 1-12, “departure time” OR “fastest path”); retrieving route optimization information identifying transit information between each of a plurality of pairs of a second plurality of geographic locations within a geographic zone that includes the first plurality of geographic locations (col 5, line 55-59; Fig. 4); determining one or more weighting parameters for the transit information based on the one or more request parameters (col 2, line 10-31); determining a route to traverse the first plurality of geographic locations based on an application of the one or more weighting parameters to the transit information (col 2, line 32-56); and transmitting, via a communication interface, a response message identifying the route to a client machine associated with the client entity (col 6, line 10-12).

As to claims 6, 15, 20, Demiryurek further discloses wherein the transit information identifies a first plurality of transit time values, each transit time value identifying a respective transit time between two or more of the second plurality of geographic locations (col 7, line 44-col 8, line 48).

As to claims 7, 16, Demiryurek further discloses wherein determining the route to traverse the first plurality of geographic locations involves determining a second plurality of transit time values by interpolating from two or more of the first plurality of transit time values (col 20, line 65-col 21, line 12).

As to claim 8, Demiryurek further discloses wherein the route optimization information is retrieved from a zone server configured to determine the transit information for the geographic zone based on one or more observed travel time values (col 13, line 62-col 14, line 11).

As to claim 9, Demiryurek further discloses wherein each of the first plurality of transit time values is stored in a shortest path matrix computed by the zone server (col 13, line 62-col 14, line 11).

As to claim 10, Demiryurek further discloses wherein the on-demand computing services environment is configured to provide computing services to a plurality of clients via a network, the plurality of clients including the client entity (col 4, line 32-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 2-5, 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek, in view of Trowbridge et al. (US 2013/0179067).

As to claims 2-5, 12-14, 18, and 19, Demiryurek discloses the claimed invention, as shown above.  However, it is silent as to the specifics of wherein the request parameters include penalizing routes as claimed in claims 2-5, 12-14, 18, and 19.
Trowbridge teaches that request parameters for route optimization can include arbitrary costs to the route which include penalties [0035].  One of ordinary skill in the art would have found it obvious to provide Demiryurek with Trowbridge to optimize the route for any arbitrary costs desired.  Since the penalties claimed in claims 2-5, 12-14, 18, and 19 are “plain meaning concepts” that rely upon common understanding of the English language rather than technological innovation, one of ordinary skill in the art would have found it obvious to incorporate the claimed penalties into the route optimization algorithm should said penalties suit one’s arbitrary routing goals.  Such incorporation would produce the expected result of optimizing the route based on the penalty constraint and would not have required undue experimentation since it would only require routine programming.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of copending Application No. 16/727663 in view of Demiryurek. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is “one or more request parameters” for the instant application and “a designated time period” for the copending application.  As Demiryurek shows above, a designated time period is a known parameter in route optimization, thus one of ordinary skill in the art would have found it obvious to substitute one for the other.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664